Citation Nr: 0714067	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  01-07 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disfigurement of the veteran's nose.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2002, the 
appellant testified at an RO hearing.  A copy of the 
transcript has been associated with the claims folder.

In September 2003, this matter was remanded by the Board to 
accomplish additional development.  The matter then returned 
to the Board in June 2005.  At that time, the claim was 
denied.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 2006 Order, the Court vacated the June 2005 Board 
decision and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for 
Remand (Joint Motion).


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran's nasal scarring and notching is the result VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in furnishing surgical 
in October 1997, or in informing the veteran of the procedure 
at issue.  

2.  The competent evidence does not demonstrate that the 
veteran's nasal scarring and notching that resulted from a 
rhinophyma excision in October 1997 was an event not 
reasonably foreseeable. 




CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
disfigurement of the veteran's nose have not been met.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of March 2004 and June 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran of the law pertaining to effective dates.  However, 
because the instant decision denies the veteran's 38 U.S.C.A. 
§ 1151 claim, no effective date will be assigned.  As such, 
there can be no possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the veteran's 
statements in support of his appeal, to include testimony 
provided at a January 2002 hearing before the RO are 
affiliated with the claims folder.  The Board has carefully 
reviewed such  statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to compensation under 
38 U.S.C.A. § 1151.  Specifically, he underwent a procedure 
to correct a rhinophyma in October 1997 at the Bay Pines VA 
Medical Center.  The veteran contends that he only agreed to 
removal of nodular lesions on his nose while under local 
anesthetic.  However, he asserts that the VA surgeons did 
much more, without his informed consent, and that they did a 
sloppy job.  He indicates that a private consult with a 
plastic surgeon supports his argument that the surgery was 
blotched.  A June 2000 private plastic surgeon's note 
reflects that the veteran was left with scarring of the nasal 
skin with notching and snaring of the right nostril and 
asymmetrical nostrils.  It was noted that the scarring was 
permanent.  Indeed, correcting the nostril snaring would 
involve the need for a cartilage composite graft for the 
nasal scarring, or perhaps a full thickness skin graft.

The veteran's claim was received in September 1998.  
Therefore, it will be analyzed under the current provisions 
of 38 U.S.C.A § 1151.  See VAOPGCPREC 40-97. Effective 
October 1, 1997, 38 U.S.C. § 1151 was amended by Congress. 
See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 
1996). 

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective 
November 25, 1991, the date the Court issued the Gardner 
decision.  60 Fed. Reg. 14,222 (March 16, 1995).  
Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (Sept. 26, 1996), 38 U.S.C.A. § 1151 (West 2002).

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical or surgical treatment, 
compensation will be payable for such additional disability.  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. 
§ 3.358(c)(3).  "Necessary consequences" are those that are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Id.

The Board reiterates that VA received this claim in September 
1998.  As noted above, the amended version of 38 U.S.C.A. 
§ 1151 has added the requirement that there must be evidence 
showing that the additional disability for which benefits are 
sought was proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA or by an event not reasonably foreseeable.  In 
pertinent part, 38 U.S.C. § 1151 was amended as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service- 
connected. For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or death was-

(A)	carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing 
the hospital care, medical or surgical treatment, 
or examination; or
(B)	an event not reasonably foreseeable.  38 
U.S.C.A § 1151 (West 2002).

Also for application are the provisions of 38 C.F.R. § 
3.358(c) (2006), which state that in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of examination, the following considerations will 
govern:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith;

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
medical or surgical treatment provided. Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined, at the time consent was given, 
whether that treatment would in fact be administered.  38 
C.F.R. § 3.358(c) (2006).

The Board must first determine whether the evidence of record 
demonstrates that the veteran has incurred qualifying 
additional disability as a result of the surgical  procedure 
done on his nose in October 1997.  Here, an August 1999 VA 
examination report showed that there was scar tissue evident 
on the whole nose.  Moreover, as previously noted, a June 
2000 treatment report written by a private physician 
indicates that the veteran had scarring of the nasal skin 
with notching and snaring of the right nostril.  A VA 
examination performed in March 2004 also noted "obvious 
scarring."  

While the evidence detailed above does show nasal scarring as 
a result of the October 1997 VA procedure, it does not 
necessarily follow that such scarring constitutes a 
qualifying additional disability for the purposes of 
38 U.S.C.A. § 1151.  Rather, it must first be considered 
whether such scarring was a necessary consequence of the 
procedure.  Again, as set forth under 38 C.F.R. 
§ 3.358(c)(3),  "necessary consequences" are those that are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment. 

In the present case, the competent evidence of record 
essentially shows that the scarring from the October 1997 
procedure on the veteran's nose was a necessary consequence 
of the operation.  In so finding, the Board relies on the 
comments of the VA examiner in March 2004.  Specifically, he 
stated that the excision of the rhinophyma performed on the 
veteran basically removed all abnormal tissue down to the 
tissue just above the nasal cartilages.  He remarked that 
"[a]s would be expected, this large area of skin removal 
with the subcutaneous tissues does result in a lot of 
postoperative scarring."    

It is less clear as to whether the nasal notching resulting 
from the 1997 rhinophyma excision was a necessary consequence 
of the procedure.  As described in March 2004 VA examination 
report, in the veteran's case, the ala itself did not appear 
to be injured but was contracted upward secondary to 
scarring.  The VA examiner in March 2004 stated that this was 
not a completely unexpected result, but he also noted that it 
was not the optimal outcome.  

Overall, the competent evidence does not demonstrate that the 
nasal notching resulting from the rhimophyma excision was a 
necessary consequence of that operation.  Therefore, it is 
determined that qualifying additional disability has been 
demonstrated.  In reaching this conclusion, the evidence is 
at least in equipoise, and the benefit of the doubt doctrine 
has been applied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Although qualifying additional disability has been 
established, for the reasons discussed above, an award of 
compensation pursuant to 38 U.S.C.A. § 1151 is not 
appropriate here.  Again, it must be shown that such 
qualifying additional disability was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or by an event not reasonably foreseeable.  
38 U.S.C.A § 1151(a)(1) (West 2002).

The evidence of record does not demonstrate that the nasal 
notching incurred by the veteran was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department.  Indeed, the VA examiner in March 2004 stated 
that he saw no evidence of negligence in the performance of 
the operation.  He remarked that notching could always occur 
around the ala with a procedure where scar contracture takes 
place.  Moreover, the ala itself did not appear to be 
injured.  Again, he observed that the ala appeared to be 
contracted upwards due to scarring but stated that such 
result was not completely unexpected.  While he conceded that 
such result was not optimal, this is not tantamount to a 
finding of negligence on the part of the VA surgeon.  

Because the VA examiner's opinion in March 2004 was offered 
following a thorough review of the claims file, and after a 
physical examination of the veteran, it is found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes that opinion.  The veteran himself believes that his 
VA surgery in October 1997 was performed negligently.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
in this regard.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Further regarding carelessness and negligence, the Board 
recognizes a March 1999 statement from the veteran in which 
he explained that the surgery performed in October 1997 
involved use of general, rather than local, anesthesia.  He 
stated at his January 2002 RO hearing that this change in 
anesthesia affected his heart, requiring him to remain 
hospitalized.  In this regard, the medical evidence does 
reflect diagnoses of coronary artery disease prior to the 
surgery.  However, the competent evidence of record fails to 
indicate that such preexisting condition was aggravated as a 
result of the October 1997 surgery.  Without such opinion, 
the veteran's 38 U.S.C.A. § 1151 claim cannot be granted on 
this basis.  

To this point, the Board has only considered the question of 
carelessness and negligence from the standpoint of the 
operative procedure itself.  However, the Board notes that 
lack of informed consent also constitutes carelessness and 
negligence on the part of VA.  See 38 C.F.R. 
§ 3.361(d)(1)(ii).  Determinations of whether there was 
informed consent involve consideration of whether the health 
care providers substantially complied with the requirements 
of 38 C.F.R. § 17.32.   Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1) (2006).

The general requirements for informed consent are outlined at 
38 C.F.R. § 17.32(c).  Informed consent is the freely given 
consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  Id.  The practitioner, who has primary 
responsibility for the patient or who will perform the 
particular procedure or provide the treatment, must explain 
in language understandable to the patient or surrogate the 
nature of a proposed procedure or treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
Id.  

Moreover, as set forth under 38 C.F.R. § 17.32(d), the 
informed consent process must be appropriately documented in 
the medical record.  In addition, signature is consent is 
required for all diagnostic and therapeutic treatments or 
procedures that: require sedation; require anesthesia or 
narcotic analgesia; are considered to produce significant 
discomfort to the patient; have a significant risk of 
complication or morbidity; require injections of any 
substance into a joint space or body cavity; or involve 
testing for Human Immunodeficiency Virus (HIV).  

As previously noted, the veteran here essentially contends 
that he was misinformed as to the procedure that was actually 
to be performed.  He was under the belief that he had 
consented to a minor procedure to remove a few lesions from 
his nose with the use of local anesthesia.  He states that 
the procedure that actually occurred, which involved the 
skinning of his nose under genera anethesia, went beyond the 
scope of what he consented to.  

At the outset, the Board notes that the medical records use 
two different terms in describing the procedure undertaken in 
October 1997.  Most documents indicate that the procedure was 
a rhinophyma excision.  However, a flow sheet dated on 
October 23, 1997, indicated that the procedure to be 
performed was a dermabrasion.  In any event, it does not 
appear that these are two distinct operations.  Indeed, as 
defined in Dorland's Illustrated Medical Dictionary, a 
dermabrasion involves a planing of the skin by mechanical 
means.  See Dorland's Illustrated Medical Dictionary, 28th 
Edition, p. 446.  Similarly, the VA examiner in March 2004 
explained that an excision of a rhinophyma is essentially a 
skinning of the nose, removing all abnormal tissue down to 
just above the cartilage.  

Based on the foregoing, the mere fact that the operative 
procedure performed on the veteran in October 1997 was 
referred to alternatively as an excision of the rhinophyma 
and as a dermabrasion does not indicate that the veteran 
mistakenly consented to the wrong procedure, or was confused 
in choosing between two different procedures.  Indeed, as 
noted by the VA examiner in March 2004, the procedure 
performed on the veteran was consistent with the diagnosis of 
rhinophyma as indicated in the record.  Moreover, the 
veteran's signature appears on a document entitled Request 
for Administration of Anesthesia and for Performance of 
Operations and Other Procedures.  From that form, it is clear 
that the veteran was informed that the procedure at issue 
involved the removal of excess tissue from the nose.  For all 
of these reasons, the veteran's testimony that he did not 
validly consent to the October 1997 procedure is not 
supported in the record.

Further regarding the issue of consent, the Board returns to 
the veteran's March 1999 statement in which he explained that 
the surgery performed in October 1997 involved use of 
general, rather than local, anesthesia.  In this regard, it 
is noted that the claims file contains a notation that the 
change in anesthesia requested by the surgeon was discussed 
with the veteran, who provided his consent to the use of 
general anesthesia.  

In summary, although the evidence of record shows additional 
qualifying disability as a result of a VA rhinophyma excision 
conducted in October 1997, such evidence does not demonstrate 
any carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the surgical treatment.  While it 
remains possible that the veteran was indeed confused as to 
the procedure to be performed, a review of the record shows 
that the provisions of 38 U.S.C.A. § 17.32 have been 
satisfied.  As such, it is not found that VA was in any way 
careless or negligent with regard to informing the veteran as 
to the nature of the procedures.  Indeed, as noted by the VA 
examiner in March 2004, all paperwork appeared to be 
appropriately filled out, and he saw no evidence that a more 
radical procedure was undertaken than the one that the 
patient consented to.  

Having determined that there was no carelessness or 
negligence on the part of VA, either in performing the 
October 1997 procedure or in informing the veteran of such, 
there remains only one means by which the veteran can 
establish entitlement to compensation under 38 U.S.C.A. 
§ 1151.  Namely, it must be shown that the surgery results 
were not reasonably foreseeable.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2006).

In the present case, the evidence of record tends to show 
that the nasal scarring and notching that resulted from the 
veteran's October 1997 excision of rhinophyma were 
consequences that a reasonable health care provider would 
have foreseen.  Again, the VA examiner in March 2004 
explicitly stated that the excision procedure removed 
abnormal tissue from the nose and could result in a large 
amount of scarring.  Moreover, upward positioning of the ala 
due to scarring was described by the examiner as "not a 
completely unexpected result of the surgery."  Based on such 
comments, which were not refuted elsewhere in the record, the 
Board concludes that the results of the rhinophyma excision 
were foreseeable, further precluding an award of 38 U.S.C.A. 
§ 1151 compensation.  

In conclusion, while qualifying additional disability has 
been demonstrated here, there is no showing of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing, or informing of, the surgical treatment.  
Moreover, the evidence fails to show that the 
qualifying additional disability was due to an event not 
reasonably foreseeable.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER


Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disfigurement of the veteran's nose is 
denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


